Case 1:18-cv-00063-CFC Document 124 Filed 03/11/21 Page 1 of 4 PagelD #: 3506

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE
SHARON M. JAMES,
Plaintiff,
V.

Civ. No. 18-063-CFC

A.C. MOORE ARTS AND CRAFTS,
INC.,

See me meee nee” ge” nee ee ee” mise” mie”

Defendant.

MEMORANDUM

1. Introduction. Plaintiff Sharon M. James, who appears pro se, filed this
action for employment discrimination under the Age Discrimination in Employment Act
of 1967, as amended, 29 U.S.C. §§ 621, ef seg. (ADEA). (D.I.2) The Amended
Complaint is the operative pleading. (D.I. 37) Pending before me are Plaintiff's Reply
in Opposition to the Memorand[Jum of Opinion of September 28, 2020 (D.I. 120) and
her motion for disqualification (D.1. 121). The matters have been briefed.

2. Motion for Reconsideration. | have construed Plaintiff's reply in
opposition to the Court’s September 28, 2020 Memorandum Opinion as a motion for
reconsideration. The Memorandum Opinion provided the reasoning behind a
September 28, 2020 Order that denied Plaintiff's second and third motions for my
recusal.

3. The standard for obtaining relief under Rule 59(e) is difficult for a party to
meet. The purpose of a motion for reconsideration is to “correct manifest errors of law

or fact or to present newly discovered evidence.” Max’s Seafood Café ex rel. Lou-Ann,

 

 
Case 1:18-cv-00063-CFC Document 124 Filed 03/11/21 Page 2 of 4 PagelD #: 3507

Inc. v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999). “A proper Rule 59(e) motion...
must rely on one of three grounds: (1) an intervening change in controlling law; (2) the
availability of new evidence; or (3) the need to correct a clear error of law or fact or to
prevent manifest injustice.” Lazaridis v. Wehmer, 591 F.3d 666, 669 (3d Cir. 2010)
(citing N. River Ins. Co. v. CIGNA Reinsurance Co., 52 F.3d 1194, 1218 (3d Cir. 1995)).
A motion for reconsideration is not properly grounded on a request that a court rethink a
decision already made. See Glendon Energy Co. v. Borough of Glendon, 836 F. Supp.
1109, 1122 (E.D. Pa. 1993). Motions for reargument or reconsideration may not be
used “as a means to argue new facts or issues that inexcusably were not presented to
the court in the matter previously decided.” Brambles USA, Inc. v. Blocker, 735 F.
Supp. 1239, 1240 (D. Del. 1990). Reargument, however, may be appropriate where
“the Court has patently misunderstood a party, or has made a decision outside the
adversarial issues presented to the court by the parties, or has made an error not of
reasoning but of apprehension.” Brambles USA, 735 F. Supp. at 1241 (D. Del. 1990)
(citations omitted); See also D. Del. LR 7.1.5.

4. Plaintiff's motion restates her reasons for previously seeking my recusal.
Upon review of the filings in the case, | conclude that Plaintiff has failed to demonstrate
any of the necessary grounds to warrant a reconsideration of the September 28, 2020
Order. | will therefore deny the motion.

5. Motion to Disqualify. This is Plaintiff's fourth motion seeking my
disqualification or recusal. (D.I.121) Plaintiff moves for my recusal pursuant to 28
U.S.C. § 455(a) and on the grounds that | cannot hear this case in a fair and impartial

manner as required by the Code of Judicial Conduct. The motion seeks my

 
Case 1:18-cv-00063-CFC Document124 Filed 03/11/21 Page 3 of 4 PagelD #: 3508

disqualification or recusal for reasons Plaintiff raised in her prior three motions filed in
this case (see D.|. 56, 71, 86) as well as in a petition for a writ of mandamus Plaintiff
filed before the United States Court of Appeals for the Third Circuit, see /n re James,
826 F. App’x 254 (3d Cir. 2020).

6. The Court of Appeals denied Plaintiffs petition for a writ of mandamus and
found that Plaintiff had “not established that [my] ‘impartiality might reasonably be
questioned,’ . . . or that [I have] ‘a personal bias or prejudice concerning a party, or
personal knowledge of disputed evidentiary facts concerning the proceeding.” /n re
James, 826 F. App’x at 255. The Court of Appeals addressed Plaintiff's allegation that
my adverse ruling demonstrated biased against her and the Court reiterated that
“judicial rulings alone almost never constitute a valid basis for a bias or partiality
motion.” (/d.) Finally, the Court of Appeals noted that Plaintiff's recusal motions were
based in part on my prior representation of the law firm that represents Defendant in this
case, found the connection between that prior representation and this case was
attenuated, and discerned no abuse of discretion in my decision not to recuse myself.
Id. at n.1.

7. Plaintiff continues to seek my disqualification or recusal despite my
previous rulings and her acknowledgement that the Court of Appeals denied the relief
sought through her petition for a writ of mandamus. Plaintiff presents no new grounds
for my disqualification or recusal. Her motion will be denied for the reasons previously
explained in my January 23, 2020 and September 28, 2020 memorandum opinions and
orders and for the reasons set forth in the Court of Appeals’ October 22, 2020 Opinion.

(See D.|. 68, 69, 118, 119) and /n re James, 826 F. App’x 254, supra.

 

 

 
Case 1:18-cv-00063-CFC Document 124 Filed 03/11/21 Page 4 of 4 PagelD #: 3509

8. Conclusion. For the reasons discussed above, | will: (1) deny Plaintiff's
motion for reconsideration (D.I. 120); and (2) deny Plaintiff's motion for disqualification

(D.I. 121). The Court will issue an Order consistent with this Memorandum.

Ch. fF

UNITED STATES DISTRI@T JUDGE
March 11, 2021
Wilmington, Delaware

 
